United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1874
                                  ___________

Michael B. Hodges,                         *
                                           *
               Appellant,                  *
                                           *
       v.                                  *
                                           *
Pulaski County Regional Detention          *
Facility,                                  *
                                           *
               Defendant,                  *
                                           *
Blocker, Deputy, individually and in       * Appeal from the United States
his official capacity; Acklin, Deputy,     * District Court for the
individually and in his official           * Eastern District of Arkansas.
capacity; Carroll Gravett, Sheriff,        *     [UNPUBLISHED]
Pulaski County, individually and in        *
his official capacity; R. Rack, Deputy,    *
individually and in his official           *
capacity; Meredith Camielle Mack,          *
Originally sued as Mrs. Mack,              *
inidivdually and in her official           *
capacity; Reeder, Lt., individually and    *
in his official capacity; Charles Blake,   *
Mr., originally sued as “Blake”,           *
individually and in his official capacity, *
                                           *
               Appellees.                  *
                                     ___________

                         Submitted: September 22, 1998

                              Filed: October 2, 1998
                                  ___________
Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

        Michael Hodges, an Arkansas inmate, appeals from the district court&s1 dismissal
of his 42 U.S.C. § 1983 action following an evidentiary hearing. Hodges claimed that
the defendants failed to protect him from a sexual assault by another inmate, and used
excessive force against him on two occasions, while he was a pretrial detainee at the
Pulaski County Regional Detention Center. Having reviewed the record, we conclude
that dismissal was proper because Hodges failed to offer evidence that the defendants&
response to the threat of harm to Hodges was unreasonable, see Farmer v. Brennan,
511 U.S. 825, 837, 844 (1994), or that the defendants& use of force against Hodges
amounted to punishment, see Graham v. Conner, 490 U.S. 386, 395 & n.10 (1989).
We also conclude that the district court did not abuse its discretion in denying Hodges
additional witnesses. Cf. Williams v. Carter, 10 F.3d 563, 566 (8th Cir. 1993)
(decision to grant or deny subpoenas for indigent parties pursuant to 28 U.S.C.
§ 1915(c) is within discretion of trial court). Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-